              Case 1:19-cr-00891-KPF Document 48 Filed 04/15/21 Page 1 of 1
                                              U.S. Department of Justice
    [Type text]
                                                         United States Attorney
                                                         Southern District of New York

                                                         The Silvio J. Mollo Building
                                                         One Saint Andrew’s Plaza
                                                         New York, New York 10007


                                                         April 15, 2021

    BY ECF



                                                                         MEMO ENDORSED
    The Honorable Katherine Polk Failla
    United States District Judge
    Southern District of New York
    40 Foley Square
    New York, New York 10007

           Re:     United States v. Carlos Javier-Valez, 19 Cr. 891 (KPF)

    Dear Judge Failla:

            A status conference in the above-captioned matter, previously scheduled for April 22,
    2021, has been rescheduled for May 12, 2021. The Government and defense counsel have been
    engaged in ongoing substantive discussions regarding, and are in the process of finalizing, a
    possible pretrial resolution. With the consent of counsel for the defendant, the Government
    respectfully requests that the Court exclude time under the Speedy Trial Act, from April 22, 2021
    to May 12, 2021, to permit the parties to continue negotiations regarding possible pretrial
    disposition. The Government submits that the ends of justice served by the continuance outweigh
    the best interests of the public and the defendant in a speedy trial. See 18 U.S.C. § 3161(h)(7)(A).

                                                  Respectfully submitted,

                                                  AUDREY STRAUSS
                                                  United States Attorney

                                             By: __________________________
                                                 Brett M. Kalikow
                                                 Assistant United States Attorney
                                                 (212) 637-2220

    cc:    Lawrence Fisher, Esq. (via ECF)

Application GRANTED. It is hereby ORDERED that time is excluded under the
Speedy Trial Act between April 22, 2021, and May 12, 2021. The Court
finds that the ends of justice served by excluding such time outweigh the
interests of the public and the defendant in a speedy trial because it
will permit the parties to consider a pre-trial disposition.
                                                                      SO ORDERED.
Dated:      April 15, 2021
            New York, New York

                                                                      HON. KATHERINE POLK FAILLA
                                                                      UNITED STATES DISTRICT JUDGE
